Citation Nr: 1738998	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  11-16 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an earlier effective date than June 17, 2009 for entitlement to nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to October 1994 and from April 1999 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center in St. Paul Minnesota.  The case is now within the jurisdiction of the VA RO in Houston, Texas.  

In April 2017the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of this testimony is associated with the claims file.  


FINDING OF FACT

The Veteran filed a claim for nonservice-connected pension no earlier than June 17, 2009.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 17, 2009, for the award of nonservice-connected pension are not met.  38 U.S.C.A. §§ 1502, 1503, 1521, 5110 (West 2014); 38 C.F.R. §§ 3.321(b)(2), 3.400, 4.17 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pension benefits are payable to a veteran of war who has the requisite service and who is permanently and totally disabled due to disabilities not the result of his willful misconduct.  38 U.S.C.A. §§ 1502, 1521 (West 2014); 38 C.F.R. § 3.342 (2016).  Permanent and total disability will be held to exist where the person is unemployable as a result of disability reasonably certain to last throughout the remainder of the person's life.  Talley v. Derwinski, 2 Vet. App. 282, 285 (1992); 38 C.F.R. §§ 3.340(b), 4.15 (2016).

Generally, the effective date of an award of a claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

The effective date for pension claims received on or after October 1, 1984 is the date of receipt of the claim, unless, within one year from the date on which the veteran became permanently and totally disabled, the veteran files a claim for a retroactive award and establishes that a physical or mental disability, which was not the result of the veteran's own willful misconduct, was so incapacitating that it prevented him or her from filing a disability pension claim for at least the first 30 days immediately following the date on which a veteran became permanently and totally disabled.  38 C.F.R. § 3.400(b)(1)(ii)(A)-(B).

The effective date of first payment of pension will be the first day of the month following the month in which the pension award became effective.  38 U.S.C.A. § 5111 (West 2014); 38 C.F.R. § 3.31 (2016).

Prior to 2015, a claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2014). 

A July 2006 cover letter from Disabled American Veterans (DAV) indicated that they were the Veteran's representative and that they were submitting a claim for service connection for: left shoulder disorder; posttraumatic stress disorder; depression; irritable bowel syndrome; a disorder of the esophagus; and a left knee disorder.  Along with this letter was submitted an executed VA Form 21-22 which appointed DAV as the Veteran's representative along with a VA Form 21-526, Veteran's Application for Compensation and/or Pension.  These were received by VA on August 11, 2006.  

A review of the VA Form 21-526 shows that in block 1, the application was checked that the Veteran was applying for compensation benefits only.  While there is a handwritten note indicating "homeless veteran," the form also indicated that the Veteran was living with his mother at the time.  Part B of the form was completed indicating the same disabilities enumerated in the DAV cover letter.  Part D of the form, which is relevant to pension claims, was not submitted.  

VA medical records dated in 2006 reveal diagnoses for psychiatric disorders including:  cocaine dependence, depression, bipolar disorder, and anxiety.  A July 2006 discharge summary shows the Veteran was admitted due to cocaine dependence and having suicidal thoughts.  He was discharged after a few days of inpatient hospitalization to a substance abuse treatment program.  

The Veteran's claims for service connection were denied in a May 2007 rating decision.  

In June 2009, the Veteran appointed his current representative and submitted a VA Form 21-526 on which he claimed entitlement to nonservice-connected pension benefits.  This form was received by VA on June 17, 2009.  

A May 2010 rating decision granted entitlement to nonservice-connected pension benefits effective June 17, 2009, the date of receipt of the claim for pension benefits.  The Veteran has perfected an appeal.  He asserts that the effective date for the award of his pension benefits should be August 11, 2006, the date of receipt of his original claim for compensation.  He asserts that the original claim was filed incorrectly.  He also points out that he was diagnosed with his psychiatric disorders at the time of the 2006 claim.  

At his April 2017 hearing, the Veteran testified that he believed he was filing for all possible benefits at the time of his hospitalization in August 2006 when his original compensation claim was filed.  He also indicated that his representative at the time was not entirely helpful with his claim, and that he was never explained the differences between compensation and pension benefits.    

The Board is sympathetic with the Veteran's assertion that he was misinformed or ill served by his original representative at the time of the filing of the August 2006 claim for compensation.  However, the documents submitted in August 2006 only show an intent to file a claim for compensation benefits, service connection for several specified disabilities.  The claim form specifically indicated only compensation was being applied for, and the portions of the claim form which are applicable to pension claims were not completed.  In October 2006, the Veteran was provided a VCAA notice as to this claim which also specified that compensation benefits were being sought.  It was not until June 17, 2009, that a claim was submitted for nonservice-connected pension benefits.  

The Board finds that an earlier effective date is not warranted.  First, the earliest date of claim for pension benefits is June 17, 2009.  While the Veteran alleges that his 2006 claim was also for pension benefits, or should have been, that correspondence is clear that only compensation benefits were being sought.  The evidence does not indicate that the Veteran was prevented from filing his claim earlier due to physical or mental incapacity.  While he was being treated for psychiatric disorders, the claim form submitted in 2006 was very specific and properly executed.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(1)(ii)(A).  Thus, an earlier date is not for assignment.

To the extent that the appellant argues that he was not properly advised by his representative that he may be eligible for VA nonservice-connected pension, this does not provide a basis for a grant of the claim.  It is well-established that inaccurate advice does not create any legal right to benefits where such benefits are otherwise precluded.  See Shields v. Brown, 8 Vet. App. 346, 351 (1995); McTighe v. Brown, 7 Vet. App. 29, 30 (1994).  Furthermore, the Board is without authority to grant benefits simply because it might perceive the result to be equitable.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416 (1994).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429 (1992); Office of Personnel Management v. Richmond, 496 U.S. 414   (1990). 

Thus, the earliest date for which entitlement to a nonservice-connected pension could be granted is June 17, 2009, the date of receipt of the claim.  The Board therefore concludes that there is no basis to award an effective date prior to June 17, 2009 for the Veteran's nonservice-connected pension, and that the claim must be denied.


ORDER

An earlier effective date than June 17, 2009 for entitlement to nonservice-connected pension benefits is denied.  



____________________________________________
Nathan Kroes 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


